      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 1 of 19




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                      GAINESVILLE DIVISION



AMY DUNN, individually and as the
natural parent of DANIELLE
DEMONBREUN, JAMES DUNN, and
RONALD CURTIS PATTERSON,

                        Plaintiffs,       CIVIL ACTION
                                          2:17-CV-00246-RWS
      v.

COLUMBIA NATIONAL
INSURANCE COMPANY

                        Defendant.

     DEFENDANT’S MOTION TO EXCLUDE CERTAIN OPINIONS OF
           EXPERT LOUIS G. FEY AND INCORPORATED
              MEMORANDUM OF LAW IN SUPPORT

      Defendant Columbia National Insurance Company (“Columbia”) files this

Motion for to Exclude Certain Opinions of Expert Louis G. Fey and Incorporated

Memorandum of Law in Support under Fed. R. Evid. 702.

I.    Summary of the Argument

      This is an insurance coverage dispute in which Patterson alleges that

Columbia breached its duty to defend and failed to settle a prior case brought

against him and his former employer, Lawson Air Conditioning & Plumbing, Inc.


                                      1
         Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 2 of 19




(“Lawson”). This Court granted Patterson’s motion for summary judgment and

determined that Columbia breached the duty to defend him, so that claim will

proceed to trial for a determination of damages. The only remaining causes of

action for which liability has not been determined is whether Columbia negligently

failed to accept an offer to settle the claims against Patterson in the underlying

action for $1,125,000, and whether Columbia is liable for attorneys’ fees under

O.C.G.A. § 13-6-11. In support of his failure-to-settle claim, Patterson relies upon

the testimony of an expert, Louis G. Fey, who offers twenty-nine different

opinions, many of which are inadmissible as detailed below. (Fey Report, attached

as Exhibit A, pp. 35-37).

        Fey’s report is essentially a compilation of everything that he believes

Columbia did wrong from the beginning to the end of the claim process. But as

demonstrated below, most of those opinions are not relevant to Patterson’s failure-

to-settle claim and should be excluded. It is difficult to discern from the 38-page

report what Fey’s specific opinions are, and the report is full of speculation about

Columbia’s motives1 and intent, as well as Fey’s personal interpretation of the

facts—none of which is admissible. Fey’s opinions appear to be summarized on

1
  For example, in paragraph 66 of his report, Fey opines that rather than attempt resolution, “Columbia hid its head
in the sand hoping that the claim would go away by denying coverage to Patterson . . . .” This inflammatory
statement is not only improper speculation about the reasons for Columbia‘s actions, but it furthermore invades the
role of the jury to determine if Columbia acted reasonably. However, this statement is not identified as a
“conclusion” and, therefore, does not appear to be among the opinions that Fey intends to offer at trial.

                                                         2
         Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 3 of 19




the “conclusion” section of the report, and Columbia addresses those “conclusions”

below.

II.   Argument

      A.      Legal Standard

      Federal Rule of Evidence 702 provides that expert witness testimony is

admissible only if it will assist the trier of fact to understand the evidence or to

determine a fact in issue.   To fulfill its gatekeeping obligation to ensure that the

jury weighs only sound and reliable evidence, the trial court is charged with

determining whether the expert’s testimony will assist the jury, through the

application of scientific, technical, or specialized expertise, to understand the

evidence or determine a fact at issue. U.S. v. Frazier, 387 F.3d 1244, 1260 (11th

Cir. 2004).    Expert testimony is relevant only if it logically advances a material

aspect of the party’s case. Leathers v. State Farm Mut. Auto. Ins. Co., 2012 WL

13014634, * 2 (N.D. Ga. Dec. 3, 2012). “An expert may not, however, merely tell

the jury what result to reach.” Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d

1537, 1541 (11th Cir. 1990). “Expert legal opinion is not admissible under Fed. R.

Evid. 702.” Plantation Pipeline Co. v. Continental Casualty Co., 2008 WL

4737163, *7 (N.D. Ga. July 31, 2008). The proponent of the expert testimony has




                                          3
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 4 of 19




the burden to prove that the testimony will assist the trier of fact. Frazier, 387

F.3d at 1260.

       To recover for alleged wrongful failure to settle, the insured must show that

the insurer had a duty to settle the case, breached that duty, and that the breach

proximately caused damage to the insured beyond the policy limit. Delancy v. St.

Paul Fire & Marine Ins. Co., 947 F.2d 1536, 1547 (11th Cir. 1991); Whiteside v.

GEICO Indem. Co., No. 4:16-CV-313 (CDL), 2018 WL 1535484, at *2 (M.D. Ga.

Mar. 29, 2018). “To find that the insurer acted unreasonably in declining to accept

a time-limited settlement offer, the facts must be sufficient to permit a jury to find

that no ordinarily prudent insurer would have declined to accept the offer.” Baker

v. Huff, 747 S.E.2d 1, 6 (Ga. Ct. App. 2013). An insurer is liable only if an

ordinarily prudent insurer would consider that choosing to try the case would be

taking an unreasonable risk that the insured’s personal property would be exposed

to loss. Id.; Canal Indem. Co. v. Greene, 593 S.E.2d 41, 46 (Ga. Ct. App. 2003).

      B.     Specific Opinions

       As noted above, Fey’s report identifies 29 different opinions, some of which

are merely statements of the facts, while others are pure legal conclusions that are

inadmissible under Rule 702. Furthermore, since Fey’s testimony relates only the

whether Columbia unreasonably failed to settle the claims against Patterson, his

                                          4
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 5 of 19




opinions on other issues are irrelevant. Columbia addresses each specific opinion

to which it objects below.

             1.    “Columbia breach[ed] insurance industry standards by
                   unequivocally denying coverage without completing a
                   prompt and thorough investigation.”

      Fey’s opinion that Columbia breached industry standards and did not

conduct a prompt and thorough investigation is inadmissible. An expert “may not

testify to the legal implications of conduct; the court must be the jury’s only source

of law.”   Montgomery, 898 F.2d at 1541.         Here, the jury must determine if

Columbia unreasonably failed to settle the claims against Patterson, and Fey’s

opinion that Columbia breached industry standards in its investigation is nothing

more that him telling the jury what result to reach, which is inadmissible. Id. The

Court should exclude this opinion. See Armstead v. Allstate Prop. & Cas. Ins. Co.,

2016 WL 4123838 (N.D. Ga. July 1, 2016) (excluding testimony that the insurer’s

conduct fell below the standard of care, and was in bad faith).

             2.    “Columbia failed to make any effort to find coverage for
                   Patterson or to give him the benefit of the doubt.”

      The Court should exclude Fey’s opinion that Columbia failed to make any

effort to find coverage for Patterson or give him the benefit of the doubt because

this is not the proper subject of expert testimony. The jury is capable of evaluating

what efforts Columbia made and whether it gave him the benefit of the doubt on its
                                          5
       Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 6 of 19




own; no specialized knowledge is needed to make this determination. The Court

should exclude this opinion because the jury does not need help understanding the

evidence. Armstead, 2016 WL 4123838 at *8 (excluding expert’s opinion that the

insurer “failed to properly document the file” and “did not take enough

photographs”).

             3.     “There is ample evidence regarding Patterson’s permissive
                    use. An unequivocal denial was improper.”

      The Court should exclude Fey’s opinion that there is ample evidence

concerning Patterson’s permissive use of the vehicle because the Court has already

determined as a matter of law that Patterson was a permissive user of the vehicle at

the time of the accident. That issue is no longer relevant for purposes of trial.

Even if that were not the case, the jury must determine whether the evidence is

sufficient to support Patterson’s claim for failure-to-settle. It is not the proper use

of expert testimony for Fey to tell the jury how much evidence there is or is not.

Id.   In addition, Columbia’s attempted denial of coverage is not relevant since it

was made years before the rejection of the settlement offer that is the crux of

Patterson’s remaining claim. Accordingly, the Court should exclude this opinion.

             4.     “Columbia misrepresented coverage by asserting that
                    Patterson’s truck was excluded because it was not a covered
                    auto at the time of the accident.”


                                          6
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 7 of 19




      The Court should exclude this opinion because it is factually incorrect and

invades the jury’s role in determining if Columbia mispresented something to

Patterson. As the Court determined in its Summary Judgment Order, Columbia

denied coverage based on its determination that Patterson did not have permission

to use the vehicle at the time of the accident. (Dkt. 103, pp. 12-14. Contrary to

Fey’s statement, Columbia never told Patterson that the truck was not a “covered

auto” at the time of the accident. Indeed, the May 17, 2017 letter that Fey cites as

support for this opinion denied coverage for two reasons: (1) that Patterson was not

a permissive user; and (2) that he failed to cooperate with Columbia in his defense.

(Dkt. 59-25). There is no factual basis for this opinion of Fey, and it should be

excluded.

            5.     “Columbia failed to make any effort to timely locate
                   Patterson or to otherwise properly investigate the claim.”

      The Court should exclude this opinion because the jury is quite capable of

determining whether Columbia tried to locate Patterson or whether it could

otherwise investigate the claim without the help of Fey.        This determination

requires no specialized knowledge, and the Court should exclude this opinion. See

Armstead, 2016 WL 4123838 at *8 (excluding opinion that the insurer did not take

enough photographs during its investigation). This opinion should be excluded as

improper and inadmissible.
                                         7
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 8 of 19




            6.     “Columbia breached the insurance industry standards by
                   not giving Patterson an opportunity to submit additional
                   information for reconsideration, or by asking that it be
                   allowed to reconsider its position once suit was filed.”

      The Court should exclude this opinion because it effectively tells the jury

what decision to reach and is therefore improper. Montgomery, 898 F.2d at 1541

(“An expert may not, however, merely tell the jury what result to reach.”). Fey can

opine on what the industry standard is, but he cannot tell the jury if Columbia

breached that standard.     Id.; see also Armstead, 2016 WL 4123838 at *8

(excluding opinion that the insurer’s conduct “fell below the standard of care” but

admitting testimony about industry customs and standards while allowing the jury

to determine if the insurer met those customs and standards). This opinion should

be excluded as improper and inadmissible.

            7.     “In the event of a decision to deny coverage, all basis [sic]
                   for the denial must be clearly and distinctly stated in the
                   denial letter.”

      The Court should exclude this opinion because it is irrelevant to Patterson’s

failure-to-settle claim, which requires the jury to find that no ordinarily prudent

insurer would have declined to accept the offer. Baker, 747 S.E.2d at 6. Whether

Georgia law requires all reasons for a denial of coverage to be stated in a denial

letter is not relevant to this claim. And in any event, the requirements of a proper
                                         8
       Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 9 of 19




denial letter is a legal issue dictated by Georgia law for which the Court can

instruct the jury if necessary. Fey cannot tell the jury what Georgia law requires.

Plantation Pipeline Co., 2008 WL 4737163 at *7.             This opinion should be

excluded as improper and inadmissible.

             8.     “any policy defense not identified in a denial letter may be
                    deemed to have been waived.”

      The Court should exclude this opinion because it is irrelevant to Patterson’s

failure-to-settle claim, which requires the jury to find that no ordinarily prudent

insurer would have declined to accept the offer.           Baker, 747 S.E.2d at 6.

Furthermore, whether an insurer waives a policy defense not mentioned in a denial

letter is a legal issue that is not relevant to the failure-to-settle claim. Fey cannot

explain Georgia waiver law to the jury.         Plantation Pipeline Co., 2008 WL

4737163 at *7. This opinion should be excluded as improper and inadmissible.

             9.     “An insurer that does not make its policies and procedures
                    clear to its employees and who does not teach industry
                    standards to its adjusters is bound to have issues with its
                    employees violating industry standards.”

      The Court should exclude this opinion because it is irrelevant to Patterson’s

failure-to-settle claim. In addition, it is simply a broad and unspecific statement

about a generic insurer. It does not help the jury understand what industry customs

and standards are in this particular instance, and it is very likely to confuse or

                                          9
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 10 of 19




mislead the jury about the elements of a failure-to-settle claim under Georgia law.

This opinion should be excluded as improper and inadmissible.

             10.   “Columbia’s supervisor failed to instruct Barczykowski to
                   thoroughly investigate the claim, to give him any guidance,
                   and merely allowed him to issue the denial without
                   qualification.”

      The Court should exclude this opinion because it tells the jury what

conclusion to reach, which is prohibited. Montgomery, 898 F.2d at 1541. In

addition, this opinion is nothing more than a statement of facts that the jury is more

than capable of understanding and evaluating.         No specialized knowledge is

required. In addition, this statement is not relevant to the failure-to-settle claim

because Barczykowski2 was not involved in Columbia’s decision to reject the

demand. This opinion should be excluded as improper and inadmissible.

             11.   “While there was documentation in the claim file that
                   Patterson had not received either denial letter as both were
                   returned, there was no discussion by Barcykwoski’s
                   supervisor of that fact, nor any direction to make sure
                   Patterson was contacted.”

      The Court should exclude this “opinion” because it is nothing more than a

statement of various facts that the jury is more than capable of understanding and

evaluating. No specialized knowledge is required. In addition, this statement is
2
 Barczykowski was the Columbia adjuster initially assigned to the claim after the
accident occurred, but he was not involved in the claim in any manner after the
underlying lawsuit was filed.
                                         10
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 11 of 19




not relevant to the failure-to-settle claim because Barczykowski was not involved

in Columbia’s decision to reject the demand. This opinion should be excluded as

improper and inadmissible.

            12.    “Columbia failed to attempt resolution once liability
                   because reasonably clear, a very serious violation of
                   insurance industry claim handling standards and prejudice
                   on a very serious claim.”

      The Court should exclude this opinion because it tells the jury what decision

to reach and is therefore improper. Montgomery, 898 F.2d at 1541 (“An expert

may not, however, merely tell the jury what result to reach.”). Fey can opine on

what the industry standard is, but he cannot tell the jury if Columbia breached that

standard. Id.; see also Armstead, 2016 WL 4123838 at *8 (excluding opinion that

the insurer’s conduct “fell below the standard of care” but admitting testimony

about industry customs and standards while allowing the jury to determine if the

insurer met those customs and standards). This opinion should be excluded as

improper and inadmissible.

            13.    The Dunns were forced to institute suite to collect sums
                   owed under the policy, another very serious violation of
                   insurance industry claim handling standards and practice.”

      The Court should exclude this opinion because it tells the jury what decision

to reach and is therefore improper. Montgomery, 898 F.2d at 1541 (“An expert

may not, however, merely tell the jury what result to reach.”). Fey can opine on
                                        11
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 12 of 19




what the industry standard is, but he cannot tell the jury if Columbia breached that

standard. Id.; see also Armstead, 2016 WL 4123838 at *8 (excluding opinion that

the insurer’s conduct “fell below the standard of care” but admitting testimony

about industry customs and standards while allowing the jury to determine if the

insurer met those customs and standards). In addition, what the Dunns were

allegedly “forced” to do is not relevant in any way to Patterson’s failure-to-settle

claim, and the Court should exclude this opinion for this additional reason.

             14.   “Part of the problem may be that the Columbia adjusters
                   have an incredibly heavy claim load, which Burroughs
                   estimating his pending claim count at 240 files, twice the
                   maximum recommended pending claim count.”

      The Court should exclude this opinion because it is not relevant to the

failure-to-settle claim. It appears in Fey’s report immediately after the statement

about “forcing” the Dunns to initiate a lawsuit to collect their judgment, and has

nothing to do with whether Columbia reasonably rejected the settlement demand.

The opinion should be excluded as improper and inadmissible.

             15.   “Columbia mispresented pertinent facts by omitting to tell
                   the North Georgia Medical Center that while coverage had
                   been denied to Patterson, it still had coverage for Lawson as
                   the owner of the vehicle, misleading North Georgia Medical
                   Center.”

      The Court should exclude this opinion because it is not relevant to

Patterson’s failure-to-settle claim and it is tantamount to Fey communicating to the
                                         12
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 13 of 19




jury his interpretation of the facts, which is inadmissible. Montgomery, 898 F.2d at

1541. Whether Columbia allegedly misled the North Georgia Medical Center has

nothing to do with whether Columbia reasonably rejected the settlement demand,

and this statement could not nothing but confuse the jury and prejudice Columbia.

This appears to be yet another one of Fey’s general criticisms of Columbia that has

nothing to do with the failure-to-settle claim, and the Court should exclude this

opinion.

            16.    “While it was clear from the allegations that Columbia
                   owed Patterson a defense, Columbia made no effort to
                   contact or locate Patterson or to provide a defense once suit
                   was filed.”

      The Court should exclude this opinion because the Court already determined

as a matter of law that Columbia had a duty to defend Patterson, and the remaining

statement about Columbia’s efforts to contact or locate Patterson are factual issues

that do not require any specialized knowledge to understand. In addition, this

opinion is factually incorrect because Columbia offered to defend Patterson during

the underlying lawsuit.     The opinion should be excluded as improper and

inadmissible.

            17.    “Debra Lawson admitted that while it would be against
                   company internal rules for employees to use company
                   trucks for personal reasons, she knew it happened from
                   time to time, and that while Lawson reserved the right to
                   revoke permission to use the trucks, it never did.”
                                        13
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 14 of 19




      This statement is not an expert opinion and, instead, is simply Fey’s

interpretation of testimony taken in the underlying action. The Court should

therefore exclude this statement as improper and inadmissible.

             18.   “While Columbia no longer had any involvement or interest
                   in the underlying action between the Dunns and Patterson,
                   it attempt[ed] to interfere in those proceedings, even going
                   to the extreme of appointing counsel to appear on
                   Patterson’s behalf without Patterson’s consent.”

      This statement is not an expert opinion and, instead, is simply Fey’s

interpretation of facts from the underlying action. In addition, it includes improper

testimony about Columbia’s intent to purportedly “interfere” in that lawsuit. This

is not the proper subject of expert testimony, and the Court should exclude this

statement. See Armstead, 2016 WL 4123838 (excluding opinion that the insurer’s

“goal was to establish no coverage, rather than to look for reasons to cover loss.”).

             19.   “Columbia placed its own self interest ahead of Patterson’s,
                   a serious violation of insurance industry claim handling
                   standards.”

      The Court should exclude this opinion because it tells the jury what decision

to reach and is therefore improper. Montgomery, 898 F.2d at 1541 (“An expert

may not, however, merely tell the jury what result to reach.”). Fey can opine on

what the industry standard is, but he cannot tell the jury if Columbia breached that

standard. Id.; see also Armstead, 2016 WL 4123838 at *8 (excluding opinion that
                                         14
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 15 of 19




the insurer’s conduct “fell below the standard of care” but admitting testimony

about industry customs and standards while allowing the jury to determine if the

insurer met those customs and standards). This opinion should be excluded as

improper and inadmissible.

            20.    “Columbia was given a reasonable opportunity to resolve
                   the claim for well within its policy limit, but unreasonably
                   rejected the demand, and in doing so failed to inform
                   Patterson, allowing him an opportunity to respond.”

      The Court should exclude this opinion because it tells the jury what decision

to reach and is therefore improper. Montgomery, 898 F.2d at 1541 (“An expert

may not, however, merely tell the jury what result to reach.”). Fey can opine on

what the industry standard is, but he cannot tell the jury if Columbia breached that

standard. Id.; see also Armstead, 2016 WL 4123838 at *8 (excluding opinion that

the insurer’s conduct “fell below the standard of care” but admitting testimony

about industry customs and standards while allowing the jury to determine if the

insurer met those customs and standards). The testimony is also factually incorrect

as Patterson was informed about the settlement offer and, consistent with his

behavior during the entire lawsuit, did not contact Columbia or defense counsel

about the offer. This opinion should be excluded as improper and inadmissible.




                                        15
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 16 of 19




             21.    “After failing in its attempt to force Patterson’s
                    cooperation, to influence the jury verdict form for its own
                    benefit, and to intervene into a lawsuit in which it denied
                    any involvement, Columbia appointed counsel to make an
                    unauthorized appearance on Patterson’s behalf, clearly
                    inappropriate behavior.”

      The Court should exclude this opinion because it tells the jury what decision

to reach and is therefore improper. Montgomery, 898 F.2d at 1541 (“An expert

may not, however, merely tell the jury what result to reach.”). Fey can opine on

what the industry standard is, but he cannot tell the jury that Columbia’s actions

were “clearly inappropriate.” Id.; see also Armstead, 2016 WL 4123838 at *8

(excluding opinion that the insurer’s conduct “fell below the standard of care” but

admitting testimony about industry customs and standards while allowing the jury

to determine if the insurer met those customs and standards). In addition, this

statement includes Fey’s opinion on Columbia’s motives, which is improper

opinion testimony and should be excluded.         See Armstead, 2016 WL 4123838

(excluding opinion that the insurer’s “goal was to establish no coverage, rather

than to look for reasons to cover loss.”).




                                             16
       Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 17 of 19




             22.    “Columbia obviously knew that it had seriously mishandled
                    the claim and that its denial was improper, or it would not
                    have gone to such great lengths to try to get involved in the
                    Dunn v. Patterson lawsuit having settled Lawson’s claim.”

       The Court should exclude this opinion because it tells the jury what decision

to reach and is therefore improper. Montgomery, 898 F.2d at 1541 (“An expert

may not, however, merely tell the jury what result to reach.”). Fey can opine on

what the industry standard is, but he cannot tell the jury that Columbia “seriously

mishandled the claim. Id.; see also Armstead, 2016 WL 4123838 at *8 (excluding

opinion that the insurer’s conduct “fell below the standard of care” but admitting

testimony about industry customs and standards while allowing the jury to

determine if the insurer met those customs and standards).          In addition, this

statement includes Fey’s opinion on what Columbia knew, and Columbia’s

motives, which is improper opinion testimony and should be excluded.             See

Armstead, 2016 WL 4123838 (excluding opinion that the insurer’s “goal was to

establish no coverage, rather than to look for reasons to cover loss.”).

III.   Conclusion

       The Court should grant this motion and exclude the opinions addressed

above because they are improper expert testimony and inadmissible under Fed. R.

Evid. 702 for the reasons identified.


                                          17
     Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 18 of 19




     Respectfully submitted this 3rd day of December, 2019.


                                   /s/ Stephen J. Rapp
                                   John C. Bonnie
                                   Georgia Bar No. 067540
                                   Stephen J. Rapp
                                   Georgia Bar No. 103806
                                   srapp@wwhgd.com
                                   Attorneys for Columbia National Insurance
                                   Company
WEINBERG, WHEELER, HUDGINS,
GUNN & DIAL, LLC
3344 Peachtree Road, N.E.
Suite 2400
Atlanta, Georgia 30326
T: (404) 876-2700
F: (404) 875-9433




                                     18
      Case 2:17-cv-00246-RWS Document 117 Filed 12/03/19 Page 19 of 19




                           CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically filed the foregoing pleading

with the Clerk of Court using the CM/ECF system, which will automatically send

electronic mail notification of such filing to all attorneys of record.

       This 3rd day of December, 2019.

                                                 /s/ Stephen J. Rapp
                                                 Stephen J. Rapp
                                                 Georgia Bar No.: 103806




                                            19
